          Case 19-30161        Doc 20     Filed 06/17/19 Entered 06/17/19 16:58:14           Desc Main
                                             Document Page 1 of 5



         SO ORDERED.

         SIGNED this 17 day of June, 2019.




                                                            James P. Smith
                                                  Chief United States Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                       CHAPTER 13
Richard Anthony Bolden
Jacqueline Meichelle Bolden
3015 Summit Lane                                                             CASE NO. 19-30161-JPS
Monroe, GA 30655
SS#      XXX-XX-8700
SS#      XXX-XX-2531



                      ORDER CONFIRMING PLAN AWARDING ATTORNEY FEES
       The debtors' plan having been transmitted to all creditors; and

       It having been determined, after hearing on notice, that the debtors' plan, or plan as amended, complies
with Chapter 13 of the Bankruptcy Code, 11 U.S.C. §1325, and with other applicable provisions of this title of the
United States Code as shown by Exhibit “A” attached hereto; and

       The Chapter 13 Trustee having recommended that the debtors' plan to be confirmed; it is

       ORDERED that the debtors' plan, or plan as amended, which plan is attached hereto as Exhibit “A” and
incorporated herein by reference, is confirmed, and the debtors are further ordered to comply with the terms of this
plan and to maintain in force all insurance required by any of his contractual agreements; and it is further

        ORDERED that an award of $3,250.00 is made to WILLIAM RHYMER as interim compensation in this
case pursuant to §331 of the Bankruptcy Code for the attorney services rendered in this case. The trustee is
directed to pay any unpaid balance as an administrative expense; and it is further

19-30161-JPS                              Printed: 6/14/2019   2:55 pm                                 Page 1 of 5
          Case 19-30161      Doc 20    Filed 06/17/19 Entered 06/17/19 16:58:14         Desc Main
                                          Document Page 2 of 5




        ORDERED that all pending motions to dismiss filed by the Chapter 13 trustee are hereby withdrawn,
unless a separate order has been entered resolving the motion.


                                           END OF DOCUMENT

Prepared by:

Camille Hope, Trustee
P.O. Box 954
Macon GA 31202
Telephone (478) 742-8706




19-30161-JPS                            Printed: 6/14/2019   2:55 pm                             Page 2 of 5
               Case 19-30161           Doc 20      Filed 06/17/19 Entered 06/17/19 16:58:14                      Desc Main
                                                      Document Page 3 of 5



                                                UNITED STATES BANKRUPTCY COURT
                                               FOR THE MIDDLE DISTRICT OF GEORGIA

IN RE:                                                                        Chapter 13
Richard Anthony Bolden                                                        Case No. 19-30161-JPS
Jacqueline Meichelle Bolden




                              Trustee's Summary of the Plan Including Agreed Upon Changes


Part 1
Debtor's Net Income:              2,304.00        Deb 1:    DIRECT PAY
Spouse's Net Income:                897.00        Deb 2:    SSA/SSI

Part 2: Plan Payments and Length of Plan
             Debtor proposes to make payments into the plan as follows:
2.1
            Which Debtor      Payment Amt.     Frequency                       Start Date
             Debtor 1              2,106.00    MONTHLY                          3/13/2019

         until the plan is completed

2.2      Additional Payments:                                                    Source:

2.3      The debtor(s) will pay for a minimum of 36 months if the debtor (s) is/are below the median income or 57 months if the
         debtor(s) is/are above the median income.

Part 3: Treatment of Secured Claims

From the payments so received, the Trustee shall make disbursements to allowed claims as follows :

3.1      Payments on Long Term Debt

                                                                               MONTH OF FIRST                      MONTHLY PAYMENT
NAME OF CREDITOR                                                               PAYMENT UNDER PLAN                           AMOUNT
HOME POINT FINANCIAL CORP                                                       Mtg / April 2019                            $1,075.61

3.2      Payments on Arrearages on Long Term Debt

                                              ESTIMATED                   INTEREST                                                MONTHLY
NAME OF CREDITOR                              AMOUNT DUE                       RATE               COLLATERAL                      PAYMENT
HOME POINT FINANCIAL CORP                      8,749.51                    3.50     Arrears.                                        $220.00
Woodlake Community Association, Inc .          250.00                      6.00     Arrears                                         $15.00

3.3      Secured Claims Not Subject to Cram Down

                                                               AMOUNT INTEREST                                               MONTHLY
NAME OF CREDITOR                                                 DUE       RATE         COLLATERAL                           PAYMENT
NAVY FEDERAL CREDIT UNION                                       $16,302.75  6.00 11 GMC Sierra                             $361.00

  19-30161-JPS                                      Printed: 6/14/2019       2:55 pm                                        Page 3 of 5
              Case 19-30161            Doc 20       Filed 06/17/19 Entered 06/17/19 16:58:14                        Desc Main
                                                       Document Page 4 of 5




3.4     Pre-confirmation Adequate Protection Payments - These payments will be applied to reduce the principal of the claim .

                                                                                                               ADEQUATE PROTECTION
NAME OF CREDITOR                                                                                                 PAYMENT AMOUNT
Peter and Fosters, Inc.                                                                                                         $15.00
NAVY FEDERAL CREDIT UNION                                                                                                      $125.00

3.5     Secured Creditors Subject to Cram Down

                                              AMOUNT                           INTEREST                                             MONTHLY
                                                                                 RATE
NAME OF CREDITOR                                DUE              VALUE                                COLLATERAL                    PAYMENT
Peter and Fosters, Inc.                             704.00       $500.00         6.00     Furniture                                    $15.00

3.6     The following collateral is surrendered to the creditor, and the stay and co -debtor stay are lifted.


NAME OF CREDITOR                                                             COLLATERAL
REGIONAL ACCEPTANCE CORPORATION                                               1/2 undivided interest 14 Chevrolet Sonic

3.7     The following debts will be paid directly by the debtor (s):


NAME OF CREDITOR                                                             Description
Woodlake HOA                                                                 HOA Dues

3.8    The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part 6 Nonstandard
       Provisions.

Part 4: Treatment of Fees and Priority Debt

4.1     Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:

Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases

4.2    Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case .


4.3    The following domestic support obligations will be paid over the life of the plan as follows: (These payments will be made
       simultaneously with payment of the secured debt to the extent funds are available and will include interest at the rate of ____%. (If
       this is left blank, no interest will be paid .)

4.4    All other 11 U.S.C. § 507 priority claims, unless already listed under 4 .3, will be paid in full over the life of the plan as funds
       become available in the order specified by law .

Part 5: Treatment of Non-Priority Unsecured Claims

5.1    Debtor(s) will make payments that will meet all of the following parameters (these are not cumulative, debtor (s) will pay
       the highest of the three):

       Disposable Income: $                               Best Interest: $                            Optional: $0.00




  19-30161-JPS                                       Printed: 6/14/2019        2:55 pm                                      Page 4 of 5
               Case 19-30161            Doc 20       Filed 06/17/19 Entered 06/17/19 16:58:14                       Desc Main
                                                        Document Page 5 of 5




5.2      Binding Dividend (%): 0.00%              Estimated Dividend:


5.3      The following unsecured claims are classified to be paid at 100%. If the debtor (s) is proposing to pay less than 100 %, or to pay a
         regular monthly payment, those proposals should appear in Part 6 Nonstandard Provisions.


5.4      The executory contracts and unexpired leases listed below are assumed . Those not mentioned are rejected .


5.5      See original plan for insurance requirements .


5.6      Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in this case, all lien avoidance actions or
         litigation involving the validity of liens, or preference action will be reserved and can be pursued after confirmation of the plan .
         Successful lien avoidance or preference actions will be grounds for modification of the plan .

Part 6: Nonstandard Provisions
1. Objections to Proof of Claims maybe filed before or after confirmation .

2. Mortgages arrears and HOA arrears shall be paid as filed unless an objection to the claims are filed

3. The Debtors 1/2 interest in the 2014 Chevrolet Sonic is to be surrendered and the debt is to be paid outside the plan by the cosigner . If
there is ever a deficiency it is to be paid as a general unsecured debt .

4. The Debtors' plan provides that the nonpurchase nonpossessory liens on the Debtors' household goods held by the following creditors shall
be avoided upon confirmation of the plan and extinguished upon the discharge being issued in the case:Reliable Finance Company, Republic
Finance and Sunset Finance pursuant 11 USC 522 ..


      EXHIBIT "A"                                                                               /s/ Camille Hope
                                                                                        Office of the Chapter 13 Trustee




   19-30161-JPS                                       Printed: 6/14/2019       2:55 pm                                          Page 5 of 5
